Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher George on 10 May 2021.

The application has been amended as follows: 

14. (Currently Amended)	A method for operating a combustion system of a turbo machine, the combustion system comprising:
a main fuel line configured to provide a flow of fuel; 
a zone fuel line split from the main fuel line through which at least a portion of the flow of fuel is provided; 
a fuel valve disposed at the zone fuel line, wherein the fuel valve is configured to obtain and receive a present fuel valve area value and a present valve position value; 
a first pressure sensor disposed upstream of the fuel valve, wherein the first pressure sensor is configured to obtain a first pressure value; 
a second pressure sensor disposed downstream of the fuel valve, wherein the second pressure sensor is configured to obtain a second pressure value;
a flow meter disposed downstream of the fuel valve; and 
a controller including a flow loop controller and a position loop controller configured to perform the method, the method comprising: 
determining, via the flow loop controller, a demanded fuel valve actuator position based at least on an estimated fuel valve actuator position and a demanded fuel flow; 
, via the flow loop controller, the demanded fuel flow and a present fuel flow; 
determining, via the position controller, an actual fuel valve actuator position based at least on the demanded fuel valve actuator position and the compared demanded fuel flow and present fuel flow; and 
 generating, via the position controller, a valve effective area at the fuel valve based at least on the actual fuel valve actuator position.

20. (Currently Amended) 	A fuel metering system, the system comprising: 
a main fuel line configured to provide a flow of fuel; 
a plurality of zone fuel lines each split from the main fuel line through which at least a portion of the flow of fuel is provided; 
a fuel valve disposed at each zone fuel line, wherein the fuel valve is configured to obtain and receive a present fuel valve area value and a present valve position value; 
a first pressure sensor disposed upstream of the fuel valve at the main fuel line, wherein the first pressure sensor is configured to obtain a first pressure value; 
a second pressure sensor disposed downstream of each fuel valve, wherein the second pressure sensor is configured to obtain a second pressure value at each zone fuel line; [[and]] 
a flow meter disposed downstream of the fuel valve at each zone fuel line[[,]]; and 

a controller including a flow loop controller and a position loop controller configured to perform operations: 
determining, via the flow loop controller, a demanded fuel valve actuator position based at least on an estimated fuel valve actuator position and a demanded fuel flow; 
comparing, via the flow loop controller, the demanded fuel flow and a present fuel flow; 
determining, via the position controller, an actual fuel valve actuator position based at least on the demanded fuel valve actuator position and the compared demanded fuel flow and present fuel flow; and 
generating, via the position controller, a valve effective area at the fuel valve based at least on the actual fuel valve actuator position.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 14, and 20, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a fuel metering system comprising, among other features, 
a main fuel line; a zone fuel line split from the main fuel line; a fuel valve disposed at the zone fuel line; a flow meter disposed downstream of the fuel valve at each zone fuel line; and 
a controller including a flow loop controller and a position loop controller configured to perform operations: 
determining, via the flow loop controller, a demanded fuel valve actuator position based at least on an estimated fuel valve actuator position and a demanded fuel flow; 

determining, via the position controller, an actual fuel valve actuator position based at least on the demanded fuel valve actuator position and the compared demanded fuel flow and present fuel flow; and 
 generating, via the position controller, a valve effective area at the fuel valve based at least on the actual fuel valve actuator position.
ii.	Claims 2-13 and 15-19 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741